DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 and 21-23 are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more. 
The ingredients claimed are products of nature, wherein the characteristics thereof are not markedly different from the product's naturally occurring counterpart in its natural state. 
Independent Claim 1 recites: A composition for heat cooking comprising: pulse, wherein: (1) the composition has an insoluble dietary fiber content on a dry mass basis of 3 % by mass or higher; (2) the composition has a starch content on a dry mass basis of 10 % by mass or higher; (3) the composition has a protein content on a dry mass basis of 4 % by mass or higher; and (4) when of the composition is isothermally treated in a 40-fold volume of water at 90 °C for 5 minutes, the water has a haze value of 25 % 

Dependent claims 2-8 and 21-23 further limit ingredients of the independent claim to species/amounts of the same or further ingredients that are found in nature. 

This judicial exception is not integrated into a practical application because the product claimed fails to integrate the judicial exception into a practical application.  The claims do not require more than ingredients/structures found in nature.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they recites ingredients that are a natural phenomenon that occurs in nature and exists in principle apart from any human action.
The food composition of claim 1, comprises:  a composition for heat cooking (which does not differ from most foods found in nature) comprising: 
pulse (found in nature);
an insoluble dietary fiber content (insoluble dietary fiber is found in most edible plant products found in nature);
a starch content (starch is found in most foods found in nature);
a protein content (protein is many foods found in nature);
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they recites ingredients that are a natural phenomenon that occurs in nature and exists in principle apart from any human action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites a composition for heat cooking, comprising ingredients that have a dry mass content, however, there is not support for any type of food composition being made wherein the any type of food composition (e.g. beverage, cake, fruit jams, puddings or others) has ingredients that remain dry in the composition.  Therefore such a claim is new matter.  



It is noted that Applicant only has support for a paste composition (including one agglomerated by kneading—0103), comprising:
an insoluble dietary fiber content may be 4% by mass or higher (0101);
a pulse derived starch content of 15 to 100 mass % (Table 2-1)
a protein content of 4 to 22 mass % (Table 2-1)
a pulse content of 10% by mass or higher [0096];

It is further noted, that Applicant only has support for a paste/dough product, therefore the independent claim provides new matter because it does not require a moisture content.













Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 4 and 7 require a percentage on a dry mass basis, wherein a critical element is missing, for example an indication of how any possible type of food composition comprises ingredients that remain dry when in the composition as a whole.
It is further unclear as to how the claimed food has percentages on a dry mass basis of ingredients, including: fiber, starch and protein; when in combination with a moisture content, as in claim 4.
Claim 1 requires a specific gravity, however no unit is claimed, therefore the scope of such a claim is unclear.
Claim 4 requires a moisture content on a dry weight basis, however, patentability of a composition is based on the composition as a whole at a single point in time, therefore a critical element is missing, including one that claims how a composition as a whole has a dry matter moisture content.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 requires the composition is not a puff or a crisp, however, when the base claim is taken in light of the Specification, the claimed composition must have the form of a paste (i.e. dough) product, therefore the base claim already excludes physical forms that are not a paste/dough (i.e. a malleable mixture) including puffs or crisp forms.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Interpretation
Citations are taken from the pending specification, for clarity on the type of composition made and the claimed ingredients therein.

With regard to the prior art:
Claim 1 encompasses: A paste composition for heat cooking (0001), comprising: 
pulse, 
an insoluble dietary fiber content may be 4% by mass or higher (0101);
a starch content of 10 to 55 mass % (Table 2-1)
a protein content of 4 to 22 mass % (Table 2-1)
a specific gravity that is not less than 1.0;
wherein the paste composition is a kneaded product;
wherein when of the composition is isothermally treated in a 40-fold volume of water at 90 °C for 5 minutes, the water has a haze value of 25 % or lower.

Claim 3 encompasses: The composition as defined in claim 1, wherein: (6) the composition has a total oil and fat content of 0-3 mass % (Table 2-2).  

Claim 4 encompasses: The composition as defined in claim I, wherein: (7) the composition has a moisture content of 35 to 50 % by mass (Table 1-2) .

Claim 7 encompasses: The composition as defined in claim 1, wherein the composition has a ratio of a pulse-derived starch content to a total starch content in the composition of 10 % by mass or higher (Table 2-1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Borders (2007/0087107).

Independent claim 1
Borders teaches a method of making an intermediate paste/dough (0014, 0024-0025) composition wherein water is added while it is being extruded (Ex. 1, 5, 7…), wherein said dough is for drying/ frying (i.e. heat cooked) (see 0058, Ex. 10). 

Pulse
Borders teaches the composition comprises pulse in the form of navy and black beans (see Ex. 10).

Insoluble dietary fiber
Borders teaches dehydrated navy beans have about 18 wt% insoluble fiber (Table 1) and they are used in an amount of about 30 wt%, which contributes about 5.4 wt% of insoluble fiber to the composition as a whole.

Borders teaches dehydrated black beans have about 16 wt% insoluble fiber (Table 1) and they are used in an amount of about 10 wt%, which contributes about 0.6 wt% of insoluble fiber to the composition as a whole.
Therefore the composition comprises at least 6 wt% insoluble fiber, contributed from the dehydrated beans, which encompasses and makes obvious wherein the composition has an insoluble dietary fiber content of 4% by mass or higher.
	
Starch content
The examiner takes official notice that carbohydrates are a combination of sugars, starches and fibers.
Borders teaches the navy beans have about 46 wt% carbohydrates with about 7 wt% sugars, and 26 wt% fibers, meaning there is a total of about 13 wt% of starch remaining (Table 1).  Since the navy beans are used in an amount of about 30 wt%, in Ex. 10, they contributes about 4 wt% of a pulse derived starch to the composition as a whole.
Borders teaches the black beans have about 50 wt% carbohydrates with about 6 wt% sugars, and 22 wt% fibers, meaning there is a total of about 22 wt% of starch remaining (Table 1).  Since the black beans are used in an amount of about 10 wt% (Ex. 10), they contributes about 2 wt% of a pulse derived starch to the composition as a whole.
Therefore the composition comprises about 6 wt% starch, contributed from the dehydrated beans.

Borders also teaches the use of about 46 wt% total corn meal (Ex. 10). 
The examiner takes Official Notice that corn meal has about 74 wt% starch, therefore the total corn meal contributes about 34 wt% starch.
Therefore the composition comprises about 6 wt% starch from the beans and about 34 wt% starch from the corn meal, which provides at least 40 wt% starch in the composition as a whole, which encompasses a starch content of 15 to 100 mass %, as claimed. 

Protein
Borders teaches the navy beans have about 22 wt% protein (Table 2).  Since the navy beans are used in an amount of about 30 wt% (Ex. 10) they contributes about 7 wt% of starch to the composition as a whole.
Borders teaches the black beans have about 25 wt% protein (Table 2).  Since the black beans are used in an amount of about 10 wt% (Ex. 10), they contributes about 2.5 wt% of protein to the composition as a whole.
Therefore the composition comprises about 9.5 wt% protein, contributed from the dehydrated beans, which encompasses and makes obvious the claim of the composition having a protein content of 4 to 22 mass %.





Kneaded product
Since Borders teaches the intermediate paste/dough composition is extruded (i.e. heat cooked), said composition is kneaded (i.e. worked into a mass) (see Ex. 10). 
Further, it would be reasonable to expect that a similar compositions have similar intended uses, including that the wherein the paste/dough composition is a kneaded product, as claimed.

Properties/functionality
It would be reasonable for one of skill in the art to expect that similar composition have similar properties or functionality, including:
wherein, when the composition is isothermally treated in a 40-fold volume of water at 90 0C for 5 minutes, the water will having a haze value of 25 % or lower; and 
a specific gravity that is not less than 1.0, as claimed.

Dependent claims
As for claim 2, it would be reasonable for one of skill in the art to expect that similar composition have similar properties of functionality, including: when the composition is treated in a 10-fold volume of iodine solution with a concentration of 0.25 mM for 5 minutes at 20 0C and then filtered through a 0.20 pm filter to obtain a filtrate, a difference between an absorbance at 500 nm of the filtrate and an absorbance at 500 nm of the iodine solution with the concentration of 0.25 mM is 0.35 or lower, as claimed.



As for claim 3, Border shows, in Example 10, that no oil or is added to the extrudate that is dried, which optional frying.  Therefore, both the paste and solid compositions (not fried) have a total oil and fat content of 0-3 mass %, as claimed.

As for claim 4, Border does not limit the amount of water used (see ref. clm. 13) which encompasses the intermediate dough/paste having a moisture content of 35 to 50 % by mass. 

As for claim 5, Border shows throughout the teaching as a whole, that any gluten comprising products used are optional (0011, 0023, 0031,0032, 0033, Ex. 1-3, Ex. 5-9, Ex. 12-13, and claims 1-20), therefore provides examples of product made that do not have native gluten (Ex. 11).  

As for claim 6, it would be reasonable for one of skill in the art to expect that similar compositions have similar properties of functionality, including: when the composition is subjected to Treatment A and then to ultrasonication, the composition has a particle size distribution represented by a d90 value of 1000 µm or smaller; wherein Treatment A comprises treating a suspension of 6 % by mass of the 86composition in water with 0.4 % by volume of protease and 0.02 % by mass of u-amylase at 20 0C for 3 days, as claimed.  




As for claim 7, Border provides an embodiment wherein the amount of legume is not limited (ref. clm. 1), which encompasses and makes obvious the claimed range of a ratio of a pulse-derived starch content to a total starch content in the composition of 
a ratio of a pulse-derived starch content to a total starch content in the composition of 10 % by mass or higher.

As for claim 8, Border teaches a wide variety of legumes/pulses (ref. clm. 4) which includes at least one or more species of pulse selected from Pisum (pea), Phaseolus (bean), Vicia (broad bean, fava beans), Cicer (chick pea), and Lens (lentil) species.

As for claim 21, it would be reasonable for one of skill in the art to expect that similar composition have similar intended uses, including wherein the kneaded product is selected from the group consisting of pasta, Chinese noodles, udon, inaniwa udon, kishimen, houtou, suiton, hiyamugi, somen, soba, soba gaki, bee-hun, pho, reimen, vermicelli, couscous, kiritanpo, tteok, and gyoza skins, as claimed.  

As for claim 22, it would be reasonable for one of skill in the art to expect that similar composition have similar intended uses, including: being a cooling treated product, as claimed.  



As for claim 23, since the intermediate paste/dough product of Border is applied as the claimed composition, it is not a puff or a crisp.

Claim 22 is also rejected under 35 U.S.C. 103 as being unpatentable over Borders (2007/0087107), as applied to claims 1-8 and 21-23 above, further in view of CSF.
CFS: China Sichuan Food: Dumpling wrappers; published online at least by May 20, 2017 at: https://web.archive.org/web/20170520171756/http://www.chinasichuanfood.com/dumpling-wrappers/ 

As for claim 22, it would be reasonable for one of skill in the art to expect that similar composition have similar intended uses, including: being a cooling treated product, as claimed.  
In the alternative, the modified teaching does not discuss a step of cooling the intermediate paste/dough product. 
CFS also teaches methods of making doughs, and further provides that the dough can be frozen (see the section titled: How to keep the wrappers: should I fridge or freeze them).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dough, as the modified teaching above, to include of cooling, to achieve a cooling treated product, as claimed, because CFS illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making dough (see MPEP 2144.07); further the teaching also imparts 
Also, since a step of freezing food is well known for its benefits of: decreasing waste, increasing preservation and shelf life, one of skill would further be motivated to use such a step because these results thereof provides a reasonable expectation of success in such a step.

Response to Arguments
The Office's Patent Application Information Retrieval (PAIR) system indicates that a certified copy of the foreign priority document Japanese Patent Application No. 2019-025874 was retrieved from the International Bureau on March 19, 2021. Accordingly, acknowledgement of receipt of the certified copy of the foreign priority document in the Office Action Summary is respectfully requested. 
In response, Applicant received a copy of the Bib Data Sheet, 7/27/2021, which indicates that foreign priority was claimed and 35 USC 119(a) conditions are met.  Therefore acknowledgement of receipt of the certified copy of the foreign priority document was already provided.

It is asserted, that new claims 21-23 are provided.
In response, support for these new limitations is not provided. Please note the 112(a)-(b) and (d) issues above.


In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.
 
It is asserted, that claims 1-8 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. To the extent that these rejections still apply to the amended claims, the rejection is respectfully traversed as follows. Regarding the term "a solid paste composition," the Examiner asserts that a paste is a viscous liquid and therefore, it is unclear as to how something is a paste and a solid at the same time. See Office Action p. 3. By way of this reply, claims 1 and 9 are amended to remove the phrase "solid paste" such that claim 1 recites, inter alia, "a composition for heat cooking. " In addition, amended claim 1 recites, inter alia, "the composition is a kneaded product, " clearly defining what the claimed composition is. Thus, Applicant believes the term "composition" particularly points out and distinctly claims the subject matter. 


It is asserted, that regarding claims 1, 3, 4 and 7, the Examiner asserts that these claims require a percentage on a dry mass basis, but the claim is to a paste which is a liquid comprising water, it is unclear as to how the ingredients therein remain dry. 
The term "dry mass" is defined in the specification as a mass calculated by subtracting, from the mass of the whole sample, the mass of moisture in the food sample calculated as the "moisture content", which is defined as the ratio of the total amount of moisture or water in the composition to the total amount of solids in the composition. See paragraphs [0094] and [0117] of the specification as published. A person of ordinary skill in the art may determine the meaning of "dry basis" by a reference, such as Wikipedia, as "expression of the calculation in chemistry, chemical engineering and related subjects, in which the presence of water (and/or other solvents) is neglected for the purposes of the calculation." The calculation method for the moisture content is provided in para. [0117] of the specification. In other words, dry mass is a mass of component(s) in question excluding water, or a partial mass of the composition, of which a method to determine the amount of water is clearly defined in the specification. Thus, Applicant respectfully notes that a content percentage of a component, such as protein or starch, based on a partial mass of the composition may be as definitively determined as a content percentage based on a total mass of the composition. In addition, such content percentage does not require the claimed composition to be free of water, because the content percentage is determined based on the amount of the 
	In response, paragraphs 0094 and 0117, discussed above, refer only to the moisture content removed from a food composition by steps of vacuum heating and dehydration to remove all moisture content of the food.  The claims are toward a food composition, wherein its patentability is based on the composition as a whole.  Applicant only has disclosure for a paste/dough type food composition, therefore the ingredients therein are not in a dry mass content, they are as in the moist dough made.  
Since the patentability of a composition is based on the composition as a whole at a single point in time, and in this case it is in the form of a dough, the 112 rejections of ingredients therein having a dry mass content is indefinite, and the examiner sets forth a reasonable interpretation of the claims. Said interpretations of the amounts of claimed ingredients are taken in light of the specification, by seeking our disclosures that do not require the ingredients to be by a dry mass content. 
As for USPN 9,222,028, this is toward a method of making a liquid fuel, wherein the biomass ingredients based on a dry matter basis are not required to be in another form.  In this case Applicant only disclosed a dough product, which means that the ingredients in the composition as a whole must be moist.  The two cases are not related and therefore the analogy between them is flawed.  Further, even if a food patent could be identified as making such a claim, this does not mean the rejections herein are improper. Examination is held to the standards, policy and laws set forth in the MPEP, 

It is asserted, that Borders teaches a composition comprising a dehydrated legume product having an increased amount of dietary fiber and a flour, a meal, or the flour and the meal in such amounts and processed such that the composition takes the form of a crisp or a puff. Id., para. [0009]. Borders also teaches that the crisp and the puff, or the extruded food product, have a density of between about 50 g/L to about 250 g/L. Id. paras. [0011] and [0022]. On the contrary, amended claim 1 recites, inter alia, "the composition does not have a specific gravity of less than 1.0." It is commonly known that a specific gravity is defined as a ratio of the density of a substance to the density of water. The density of water at room temperature is approximately 1000 g/L and thus, Borders' food product has a specific gravity of 0.05 to 0.25. Because Borders teaches the food composition to have a specific gravity substantially lower than 1.0, Borders does not teach or suggest a composition that does not have a specific density of less than 1.0. Applicant respectfully notes that the term "specific gravity" is not explicitly provided in the specification and instead, the specification includes the term "density specific gravity." The term "density specific gravity" is a translated term of a conventionally-used term in the art in Japanese to mean "specific gravity." It is a conventional practice in Japanese to write words of the same or similar meaning in succession to emphasize the meaning of the words. In addition, specific gravity 
is generally understood to be a ratio between a mass of the substance in question with a specific volume and a mass of water with the equal volume as the substance. In other 
In sum, Borders teaches that the food composition to have a specific gravity of 0.05 to 0.25, Borders does not teach or suggest a composition that does not have a specific gravity of less than 1.0. Therefore, amended claim 1 is not rendered obvious by the teachings of borders and thus, claim 1 is patentable over Borders. By virtue of their dependence, claims 2-8 must also be patentable over Borders. Accordingly, withdrawal of the rejections is respectfully requested. 
In response, the previous and current rejection are toward Borders intermediate product, a dough, therefore these arguments are not persuasive. 
As for the unit of the specific gravity, since there are multiple units that can be applied to this property the claim of a specific gravity with no unit is unclear.

It is asserted, that Claim 21, which depends from claim 1, is added by way of this reply to limit the kneaded product to be selected from the group consisting of pasta, Chinese noodles, udon, inaniwa udon, kishimen, houtou, suiton, hiyamugi, somen, soba, soba gaki, bee-hun, pho, reimen, vermicelli, couscous, kiritanpo, tteok and gyoza skins." Support for new claim 21 may be found in paras. [0085] and [0175] of the specification as published. As discussed above, amended claim 1 is patentable over 
Claim 22 is added to depend from claim 1 and to recite, inter alia, "wherein the composition is a cooling treated product." Support for new claim 22 may be found in paras. [0138]- [0144] of the specification as published. As discussed above, amended claim 1 is patentable over Borders. Thus, by virtue of its dependence, claim 21 must also be patentable over Borders. In addition, a cooling treatment of the composition is provided in paras. [0138]-[0144] of the specification as published, and such treatment prevents the composition from swelling and allows the composition to have a specific gravity of 1.0 or more. See paras. [0141]-[0143] of the specification. Support for new claim 23 may be found at least in paras. [0147] of the specification as published. Therefore, cooling treatment provides a composition that is much denser than the food composition taught by Borders having a specific gravity of 0.05 to 0.25, as discussed above. Thus, Borders does not teach or suggest a composition that is a cooling treated product, and therefore, claim 22 must be patentable over Borders at least for this additional reason. 
Claim 23 is added to depend from claim 1 and to recite, inter alia, "wherein the composition is not a puff or a crisp." As discussed above, amended claim 1 is patentable over Borders. Thus, by virtue of its dependence, claim 23 must also be patentable over Borders. 
In response, please see the modified rejection above for the rejection of all new claim limitations. Since, Borders is applied for the intermediate product, a dough for heat treatment, wherein it is only the finished product that is achieved by drying or frying 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793